            Case 1:19-cv-00518-RP Document 21 Filed 07/24/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 SERVICE LLOYDS INSURANCE                         §
 COMPANY                                          §
                                                  §
        Plaintiff,                                §
V.                                                §           CIVIL ACTION NO. 1:19-CV-518
                                                  §
NORTH AMERICANRISKSERVICES, §
INC.                  §
                                                  §
        Defendant/Third-Party Plaintiff, §
                                                  §
v-
                                                  §
TEE & GEE GROUP, LLC; §
CORECAREMANAGEMENT;AND §
PRIMEHEALTHSERVICES,INC., §
                                                  §
        Third-Party Defendants. §

                            REQUEST FOR ENTRY OF DEFAULT

        Third-Party Plaintiff North American Risk Services, Inc. ("NARS") requests that the

clerk of court enter default against Third-Party Defendant Prime Health Services, Inc. pursuant

to Federal Rule of Civil Procedure 55(a). In support of this request, NARS relies upon the
record in this case and the affidavit submitted herein.

                                               Respectfully submitted,


                                              By:     /s/ Martin S. Schexnavder
                                                      Martin S. Schexnayder
                                                      State Bar No. 17745610
                                                      Federal Bar 15146

OF COUNSEL:

WINGET, SPADAFORA & SCHWARTZBERG, LLP
Farnaz Pishgazadeh
State Bar No. 2410625
Two Riverway, Suite 725
Houston, Texas 77056
           Case 1:19-cv-00518-RP Document 21 Filed 07/24/19 Page 2 of 2



Telephone: 713-343-9200
Facsimile: 713-343-9201
Schexnavder.M®,wssllD. com
Pishgazadeh.F(S),wssllp. com

COUNSEL FOR THIRD-PARTY PLAINTIFF
NORTH AMERICAN RISK SERVICES, INC.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been
duly and properly served upon all counsel herein in accordance with the Texas Rules of Civil
Procedure, on this the 24th day ofJuly, 2019.
Anthony Icenogle
State Bar No. 10382948
ICENOGLE& BOGGINS,P.L.L.C.
6805 N. Capital of Texas Hwy., Ste. 220
Austin, Texas 78731
Anthonv(S), icenoelefirm. com

Diane Dawley
Lewis Brisbois
Diane. dawlev(%lewisbrisbois. com



                                                 /s/ Martin S. Schexnavder
                                                 Martin S. Schexnayder
